By the Court.

Adopting the most favorable view possible of plaintiff’s ease, as presented by the transcript herein, he cannot complain of the manner in which the main question, that of defendants’ negligence, was submitted for the determination of the jury. It was a question of fact, to be passed upon under proper instructions from the court. It was fairly submitted to the jurors, and by them decided adversely to plaintiff. As has been held repeatedly, this court cannot interfere.
Order affirmed.